       Case 7:19-cv-00240-DC-RCG Document 81 Filed 11/13/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION

 SERGIO MORENO, Individually and On             §
 Behalf of All Others Similarly Situated,       §
                                Plaintiff,      §
                                                §
 v.                                             §
                                                §         7:19-CV-240-DC-RCG
 SILVERTIP COMPLETION SERVICES                  §
 OPERATING, LLC,                                §
                     Defendant.                 §
               ORDER DENYING DEFENDANT’S MOTION FOR LEAVE
                        TO FILE AMENDED ANSWER

       BEFORE THE COURT is Defendant Silvertip Completion Services Operating, LLC’s

(Defendant) Motion for Leave to File Amended Answer (Motion for Leave) (Doc. 70) and

Plaintiff Sergio Moreno’s (Plaintiff) Motion to Strike Defendant’s Untimely Amended Answer

and Affirmative Defenses (Motion to Strike). (Doc. 57). This case is before the undersigned

through an Order pursuant to 28 U.S.C. § 636 and Appendix C of the Local Court Rules for the

Assignment of Duties to United States Magistrate Judges. (Doc. 6). After due consideration, the

Court is of the opinion that Defendant’s Motion for Leave should be DENIED. (Doc. 70).

Accordingly, Plaintiff’s Motion to Strike is now MOOT. (Doc. 57).

                                 I.     BACKGROUND

       On October 15, 2019, Plaintiff filed this suit against Defendant as a collective action

under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et. seq. (Doc. 1). Plaintiff alleges

that Defendant failed to pay him one and a half times the regular pay rate for all hours worked

over forty in a workweek. Id. On November 11, 2019, Defendant filed its Original Answer.

(Doc. 7).

       On December 30, 2019, the Court entered a Scheduling Order that provided the deadline
       Case 7:19-cv-00240-DC-RCG Document 81 Filed 11/13/20 Page 2 of 6




to amend or supplement pleadings was June 1, 2020. (Doc. 20). On September 18, 2020,

Defendant filed a Motion for Summary Judgment, in which it asserted that it was entitled to

relief under the Motor Carrier’s Act (MCA), 29 U.S.C. § 213(b)(1). (Doc. 49). Accompanied

with its Motion for Summary Judgment, Defendant attached an amended answer that asserted the

MCA as an additional affirmative defense. (Doc. 49-1 at 36–41). On October 19, 2020, Plaintiff

filed the instant Motion to Strike arguing Defendant had improperly asserted an affirmative

defense that was not asserted in Defendant’s Original Answer. (Doc. 57 at 5). Additionally,

Plaintiff argues granting leave to allow Defendant to file an amended answer is inappropriate

because Defendant has failed to establish good cause as required by Federal Rule of Civil

Procedure 16(b)(4). Id.

       On October 28, 2020, Defendant responded to Plaintiff’s Motion to Strike and filed its

Motion for Leave asserting that good cause exists to allow filing of its amended answer under

Federal Rule of Civil Procedure 16(b)(4). (Doc. 70). By its Motion, Defendant seeks leave of the

Court’s Scheduling Order to file an amended answer in order to include an additional affirmative

defense relating to Plaintiff, arguing that Plaintiff is exempt from the FLSA overtime

requirements under the MCA, 29 U.S.C. § 213(b)(1). (Doc. 70). The Court held a hearing

regarding leave to file an amended answer on October 28, 2020.

                                II.     LEGAL STANDARD

       Under Federal Rule of Civil Procedure 15(a)(1), “[a] party may amend its pleading once

as a matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to which a

responsive pleading is required, 21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” However, “[i]n all other

cases, a party may amend its pleading only with the opposing party’s written consent or the



                                                 2
       Case 7:19-cv-00240-DC-RCG Document 81 Filed 11/13/20 Page 3 of 6




court’s leave.” Fed. R. Civ. P. 15(a)(2). According to the Rule, the “court should freely give

leave when justice so requires.” Id. “[T]he language of this rule ‘evinces a bias in favor of

granting leave to amend,’ and ‘[a] district court must possess a ‘substantial reason’ to deny a

request.’” SGIC Strategic Glob. Inv. Capital, Inc. v. Burger King Europe GmbH, 839 F.3d 422,

428 (5th Cir. 2016) (quoting Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004)).

       However, when a trial court imposes a scheduling order, Federal Rules of Civil

Procedure 15(a) and 16(b)(4) operate together to govern the amendment of pleadings. Tex.

Indigenous Council v. Simpkins, 544 F. App’x 418, 420 (5th Cir. 2013). Rule 15(a) provides that

leave to amend shall be “freely” given, but Rule 16(b)(4) “limits modifications to scheduling

order situations where good cause is shown.” United States ex rel. Bias v. Tanqipahoa Par. Sch.

Bd., 816 F.3d 315, 328 (5th Cir. 2016).

                                   III.   DISCUSSION

       In the instant case, the Court set a final deadline of June 1, 2020 for filing of amendments

to pleadings. (Doc. 20). Defendant filed its Motion for Leave to file its amended answer past the

deadline. (See Doc. 70). Therefore, Federal Rule of Civil Procedure 16(b)(4) controls the Court’s

analysis. See Bias, 816 F.3d at 328.

       Under Federal Rule of Civil Procedure 16, a scheduling order issued by the court “may

be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4);

Agredano v. State Farm Lloyds, No. 5:15-CV-1067-DAE, 2017 WL 5203046, at *1 (W.D. Tex.

July 26, 2017). “The good cause standard requires the ‘party seeking relief to show that the

deadlines cannot reasonably be met despite the diligence of the party needing the extension.’”

S&W Enterprises, LLC v. SouthTrust Bank of Al., NA, 315 F.3d 533, 535 (5th Cir. 2003)

(quoting 6A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1522.1



                                                3
       Case 7:19-cv-00240-DC-RCG Document 81 Filed 11/13/20 Page 4 of 6




(2d ed. 1990)). In determining whether good cause exists, courts consider a four-part test: “(1)

the explanation for the failure to [timely move for leave to amend]; (2) the importance of the

[amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the availability of a

continuance to cure such prejudice.” Id. (quoting Reliance Ins. Co. v. La. Land & Exploration

Co., 110 F.3d 253, 257 (5th Cir. 1997)).

       Defendant’s explanation for failure to timely amend its answer is that after mediation,

while further exploring the facts of its defenses, Defendant realized that Plaintiff’s duties and

responsibilities bring Plaintiff squarely within the MCA exemption. (Doc. 70 at 9). However,

Defendant offers no explanation for its delayed analysis into the underlying facts of its defenses,

which ultimately resulted in its untimely Motion. Moreover, Defendant wholly fails to explain

why it could not have reasonably met the pleadings deadline had it exercised reasonable

diligence.

       In determining whether good cause exists, courts have consistently held that “mere

inadvertence on the part of the movant and the absence of prejudice to the nonmovant are

insufficient to establish ‘good cause.’” Sandoval v. Carrco Painting Contractors, No. MO:16-

CV-00159-DC, 2017 WL 8776906 at *3 (W.D. Tex. Mar. 22, 2017) (quoting Clapper v. Am.

Realty Inv’rs, Inc., No. 3:14-CV-2970-D, 2017 WL 978098, at *2 (N.D. Tex. Mar. 14, 2017); see

also S&W Enterprise, 315 F.3d. at 536 (“S&W’s explanation for its delayed analysis of

Sturges—inadvertence—is tantamount to no explanation at all.”). Here, Defendant’s explanation

is not the type of satisfactory explanation for the which the Court may grant relief. Additionally,

Defendant does not refute Plaintiff’s assertion that Defendant has been aware of the facts on

which it now relies to support its Motion since the inception of this case. (Doc. 57 at 7). Given

that the deadline to file amended pleadings was June 1, 2020, it is unclear why Defendant waited



                                                4
       Case 7:19-cv-00240-DC-RCG Document 81 Filed 11/13/20 Page 5 of 6




until approximately 3 months after the expiration of the deadline to explore the underlying facts

of the case to identify potential defenses.

       Defendant has thus failed to explain its failure to timely move to amend or show that “the

deadlines cannot reasonably be met despite the diligence of the party needing the extension.”

S&W Enterprise, 315 F.3d at 535. Therefore, the first factor of the Court’s analysis under

Federal Rule of Civil Procedure 16(b)(4) weighs heavily against granting leave to Defendant to

file its amended answer.

       As to the second factor, the Court concludes that the amendment is important to the

Defendant’s case. Defendant argues the amendment and additional defense is important because,

under the MCA exemption, the FLSA overtime requirements would be inapplicable to Plaintiff.

(Doc. 70 at 5). If successful, the additional affirmative defense could alleviate Defendant’s

liability in the underlying case. Accordingly, the Court finds this factor weighs in favor of

granting Defendant’s Motion for Leave.

       The Court considers the third and fourth factors together—potential prejudice in allowing

the amendment and the availability of a continuance to cure such prejudice. The Court finds that

permitting the additional affirmative defense would prejudice the Plaintiff by requiring

additional discovery regarding the MCA exemption. Although the discovery deadline has not yet

passed, Plaintiff argues—and the Court agrees—that the amendment would make the current

discovery deadline of November 30, 2020 infeasible. (Doc. 57 at 8). Although a continuance

could mitigate the prejudicial effect of the proposed amendment, requiring Plaintiff to participate

in discovery on the additional defense would undoubtedly result in delay and additional cost.

Moreover, Plaintiff has adhered to the Court’s Scheduling Order since it was filed on December

30, 2019, and granting a continuance this late in the litigation process runs the risk of endorsing



                                                5
       Case 7:19-cv-00240-DC-RCG Document 81 Filed 11/13/20 Page 6 of 6




dilatory litigation tactics, particularly considering Defendant’s failure to explain its reason for

delay. Therefore, the Court is unwilling to grant a continuance in the instant case. Accordingly,

the Court finds there is not good cause to amend the Scheduling Order to allow Defendant to file

its amended answer. (Doc. 70).



                                              CONCLUSION

       It is therefore ORDERED that Defendant’s Motion for Leave to File Amended Answer

is DENIED. (Doc. 70).

       It is further ORDERED that Plaintiff’s Motion to Strike Defendant’s Untimely Amended

Answer and Affirmative Defenses is now MOOT. (Doc. 57).

       It is so ORDERED.

       SIGNED this 13th day of November, 2020.




                                             RONALD C. GRIFFIN
                                             UNITED STATES MAGISTRATE JUDGE




                                                6
